DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/5/2021 has been entered.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3, 4, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voorheis et al. (US 6,767,940) as evidenced by Chemical Book (2017).
Voorheis et al. disclose a composition comprising an elastomeric polymer, a free radical initiator such as peroxide, a nitroxide radical such as 2,2,6,6-tetramethylpiperidinyloxy, and a free radical scavenger such as 2-5-butylhydroquinone, and may include inorganic fillers, wherein the composition can be cured (claims 1, 7, 8, 15, 20 and 21, col. 7, line 54, col. 9, line 40, col. 10, line 61).  The compositions were crosslinked by compression molding or injection molding (which are done in the air, hence the presence of oxygen) (col. 10, lines 49-50).  The composition comprises rubber, peroxide and Tempo (Examples 1-4).  Scorch retarders, FRI such as peroxides, and SFR such as TEMPO can be mixed together or separately (col. 6, line 26, col. 7, line 20, col. 8, lines 22-27).  Peroxide can include n-butyl-4,4-di(t-butylperoxy)-valerate which is a liquid and α,α’-bis(t-butylperoxy)-diisopropylbenzene which is a meltable solid and the same as the one used in the instant application (col. 7, lines 21-24) (as evidenced in Chemical Book).
The limitations of claim 3 can be found in Voorheis et al. at claim 8, where it discloses the 2,2,6,6-tetramethylpiperidinyloxy.
The limitations of claim 4 can be found in Voorheis et al. at col. 7, line 54, where it discloses the 2-t-butylhydroquinone.
The limitations of claim 6 can be found in Voorheis et al. at col. 8, line 62, where it discloses the trimethylolpropane trimethacrylate.
Voorheis et al. at claim 17, where it discloses the dicumyl peroxide.
The limitations of claim 8 can be found in Voorheis et al. at col. 11, line 62, where it discloses the spraying.
The limitations of claim 10 can be found in Voorheis et al. at col. 10, lines 35-48 and Examples, where it discloses the method.
The limitations of claim 11 can be found in Voorheis et al. at claims 1, 7, 15, 20 and 21, where it discloses the composition comprising an elastomeric polymer, a free radical initiator such as peroxide, a nitroxide radical, and a free radical scavenger such as hydroquinone.
The limitations of claim 12 can be found in Voorheis et al. at col. 10, lines 35-48 and Examples, where it discloses the method of compression molding (reads on in the presence of oxygen).
The limitations of claim 13 can be found in Voorheis et al. at claim 1, where it discloses the golf ball.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2, 5 and 14 are rejected under 35 U.S.C. 103(a) as obvious over Voorheis et al. (US 6,767,940) as applied to claims 1, 3, 4, 6-8, 10-13 and 15, in view of Pfeil (US 8,618,194).
Voorheis et al. is adequately set forth in paragraph 5 and is incorporated herein by reference.
However, Voorheis et al. is silent on the specific nitroxide-containing compound and quinone-containing compound.
Pfeil discloses a composition comprising a resin, a peroxide, a stable N-oxyl radical inhibitor such as 1-oxyl-2,2,6,6-tetramethylpiperidine-4-ol, and additionally a 4-methoxyphenol and a trimethylolpropane trimethacrylate, to be used for making cured structural objects (claims 1, 5-7, col. 1, lines 23-24, col. 6, lines 43-46, col. 7, line 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this composition with the expected success.

8.	Claims 9, 16 and 17 are rejected under 35 U.S.C. 103(a) as obvious over Voorheis et al. (US 6,767,940) as applied to claims 1, 3, 4, 6-8, 10-13 and 15, in view of Nethero et al. (WO 2011/019688).
The disclosure of Voorheis et al. is adequately set forth in paragraph 5 and is incorporated herein by reference.
However, Voorheis et al. is silent on the peroxide formulation being sprayable or can be sprayed onto inert filler.  
Nethero et al. disclose the process of spraying the peroxide onto the filler material while it is mixing to achieve uniform distribution of the peroxide on the filler material (abstract, p. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of spraying with the expected success.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762